Citation Nr: 1116030	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  08-07 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for multiple sclerosis.

3.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO in Atlanta, Georgia currently holds jurisdiction over the claims.

In November 2010, the Veteran testified before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims folder.


FINDINGS OF FACT

1.  An unappealed June 2002 RO rating decision denied a claim of service connection for multiple sclerosis on the basis that such disorder first manifested more than 10 years after service discharge, and was not shown to be causally related to service.

2.  Evidence of record since the June 2002 RO rating decision includes previously unconsidered details provided by the Veteran regarding alleged multiple sclerosis symptomatology manifested during service which, when presumed true and viewed in light of the entire evidentiary record, constitutes new and material evidence.

3.  The Veteran's multiple sclerosis is not shown to have been manifested within seven years from his active service discharge or to be casually related to active service.

4.  The Veteran's diagnosed depression and major depressive disorder, which first manifested many years after service, are not shown to be related to active service.


CONCLUSIONS OF LAW

1.  The June 2002 RO rating decision, that denied a claim of service connection for multiple sclerosis, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.201, 20.300, 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the June 2002 RO rating decision that denied a claim of service connection for multiple sclerosis; that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for entitlement to service connection for multiple sclerosis have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for multiple sclerosis.  He alleges the onset of multiple sclerosis symptoms contemporaneous in time to basic training, such as balance and incoordination problems as well as blurred vision, which would allow a service connection award on a direct basis.  Alternatively, he alleges that multiple sclerosis became manifest within seven years following his discharge from active service, which would allow a service connection award on a presumptive basis.  

The Veteran also seeks service connection for an acquired psychiatric disorder.  He alleges the onset of depressive symptoms during active service, which would allow a service connection award on a direct basis.  Alternatively, he argues that he manifests an acquired psychiatric disorder as being proximately due to multiple sclerosis, which would allow a service connection award on a secondary basis if service connection for multiple sclerosis is granted.

The RO has asserted that it previously reached final decisions as to both issues such that the Veteran must present new and material evidence to reopen the claims.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In an October 2005 notice letter, the RO stated that the Veteran's claim of service connection for an acquired psychiatric disorder had previously been denied in a June 2002 RO rating decision.  This notice is clearly incorrect as the record does not reflect any prior final decision on the issue of entitlement to service connection for an acquired psychiatric disorder.  Notably, the RO adjudicated this claim on the merits in the February 2006 rating decision which was appealed to the Board.  As such, the Board finds that the new and material evidence standard does not apply to this claim.

The RO's June 2002 rating decision did deny a claim of service connection for multiple sclerosis on the basis that such disorder first manifested more than 10 years after service discharge, and was not shown to be causally related to service.  The Veteran, who was provided notice of this decision and his appellate rights, did not timely appeal this decision.  See 38 C.F.R. § 20.302 (a) (a notice of disagreement must filed within one year from the date of notice of decision).  That decision, therefore, is final.  38 U.S.C.A. §§ 7104, 7105.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

The Veteran filed his claim to reopen in July 2005.  For purposes of this decision, new evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, such as psychosis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.309(a).  

Multiple sclerosis may be presumed to have been incurred in service if manifest to a compensable degree within seven years from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.309(a).  

The Board observes that the term "manifest" as contemplated in 38 C.F.R. § 3.307 does not require a diagnosis within the presumptive period, but rather symptomatology during the presumptive period which could support a later diagnosis that such disease had been manifest during the presumptive period.  See Traut v. Brown, 6 Vet. App. 495 (1994).  Pursuant to Diagnostic Code (DC) 8018, any manifestation of multiple sclerosis during the presumptive period results in a compensable rating.  38 C.F.R. § 4.124a, DC 8018.

The Veteran has referenced being a "Vietnam veteran [having served from 1968 thru 1970]."  See Veteran's January 2005 congressional letter.  He does not, however, allege service in the Republic of Vietnam during the Vietnam War and/or herbicide exposure.  See generally 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  His Department of Defense Form 214 only reflects overseas service in the European Theatre which is consistent with medical entries in his service treatment records (STRs).  As such, the presumptive herbicide provisions are not shown to apply to this case.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

However, the benefit of the doubt doctrine does not apply to a new and material analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

Evidence before the RO in June 2002 included the Veteran's STRs and postservice medical records which were negative for the manifestation or diagnosis of multiple sclerosis during service or within the seven years after service discharge.  Rather, they demonstrated the onset of multiple sclerosis in approximately 1981.  The Veteran had not provided any significant argument or details with respect to the merits of his claim.

Evidence added to the record since the June 2002 RO rating decision includes previously unconsidered details provided by the Veteran regarding alleged multiple sclerosis symptomatology manifested during service and within the seven year presumptive period.  In this respect, the Veteran has alleged the onset of multiple sclerosis symptoms contemporaneous in time to basic training, such as balance and incoordination problems as well as blurred vision.  These allegations, when presumed true and viewed in light of the entire evidentiary record, constitute new and material evidence.  Thus, the Board finds that new and material evidence has been submitted to reopen this claim.

The Board notes that, in the January 2008 Statement of the Case, the RO held that the Veteran's additional details of "visual and equilibrium problems" in service constituted new evidence, but not material evidence.  Thus, the RO appeared to have determined that the new and material standard had not been met.  

A closer review of the RO's analysis, however, reveals that the RO essentially conducted a credibility analysis as to these allegations by comparing them to the STRs findings and by evaluating the Veteran's competence to relate these symptoms to the manifestation of multiple sclerosis.  Thus, the RO de facto adjudicated the multiple sclerosis claim on the merits.  Thus, no prejudice accrues to the Veteran in Board adjudication of the multiple sclerosis claim on the merits at this time.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

With respect to the merits of both claims, the Veteran underwent a pre-induction examination in July 1966 which included his Report of Medical History that endorsed a history of eye trouble, tooth/gum trouble, asthma, shortness of breath, and nervous trouble of any sort.  The Veteran further explained that he had a prior history of treatment for dental caries, asthma with shortness of breath last treated at age 7, and that he was "[e]asy to get nervous."  Physical examination did not diagnose multiple sclerosis or an acquired psychiatric disorder.

In September 1968, the Veteran underwent an additional induction examination due to the lapse of time.  On his Report of Medical History, the Veteran reported a prior history of mumps, severe tooth/gum trouble, asthma and shortness of breath.  Again, the Veteran described a prior history of dental caries and asthma during childhood.  Physical examination did not diagnose multiple sclerosis or an acquired psychiatric disorder.  As such, the Veteran is presumed to have entered active service in sound condition.  38 U.S.C.A. § 1111.

The Veteran's STRs do not reflect any lay or medical evidence of disequilibrium problems.  He was prescribed glasses for myopia.  The Board notes that myopia is a refractive error of the eye which is not deemed a disease or injury for service connection purposes.  38 C.F.R. § 3.303(c).

The Veteran's June 1970 separation examination included his report of being in "good health."  Examination was only significant for the myopia visual defect, and did not diagnose multiple sclerosis or an acquired psychiatric disorder.

Overall, the Veteran's STRs do not provide any direct evidence in support of these claims, as they fail to reflect lay or medical evidence of the manifestation of multiple sclerosis or an acquired psychiatric disorder during service.  Notably, during service, the Veteran did not report any incidences of blurred vision or disequilibrium.  His visual deficit was attributed to an objectively demonstrated refractive error of the eye.

In fact, the Board finds that the June 1970 separation examination provides strong probative evidence against these claims as a military examiner found no objective evidence of multiple sclerosis or an acquired psychiatric disorder at the time of the Veteran's separation from service, or any indications of either problem.

Post-service, the available medical records first reflect that the Veteran was evaluated for myelopathy, possible demyelinating disease of unknown etiology, at St. Joseph's Hospital in June 1982.  These records reflect that the Veteran had presented with a gait difficulty that was suspect for myelopathy.  There was no report of blurred vision.  Despite extensive testing, a conclusive diagnosis of multiple sclerosis was not established.

Thereafter, the Veteran was provided a conclusive diagnosis of multiple sclerosis by the Charleston VA Hospital in 1984.  These inpatient treatment records reflect that multiple sclerosis and depression were diagnosed following a several week hospitalization which included a computerized tomography scan of the head and a lumbar puncture.  

Very notably, the Veteran provided the following history at that time:

HPI: [The Veteran] is a 37 year old black male with a 2 year history of progressive gait ataxia which had an insidious onset and was first noted on company physical examination in 1982.  He had a work-up at the hospital at that time including metrizamide myelography, CT scan of the head, EMG studies, all of which were negative.  Since that time he has not been able to hold a job because of gait problem.  He has worked in the past as a draftsman.  Review of Systems:  Negative for headache, visual problem, orthostasis.  Positive for some tingling in the right lower extremity in the past during this onset of the problem about 2 years ago ... Past Medical History: No hospitalizations except for work-up in 1982 of this same problem ...

The Board finds that this statement from the Veteran provides highly probative evidence against his own claims, clearly indicating a problem that began well outside the seven year presumptive period, years after service.

Thereafter, the Veteran was provided an additional diagnosis of major depressive disorder.

The post-service medical records, overall, provide evidence against these claims, showing that the Veteran was not evaluated for multiple sclerosis or an acquired psychiatric disorder for more than 11 years after his separation from service.  This evidence is not consistent with a finding of multiple sclerosis and/or an acquired psychiatric disorder being chronically present since service, as claimed.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

On review of the entire record, the Board next finds that service connection has not been established based on chronicity of disability in service, post-service continuity symptoms first seen in service, or the manifestation of multiple sclerosis within seven years following his discharge from active service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  See generally Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

In this case, the Veteran has provided VA inconsistent and irreconcilable histories regarding the onset and diagnosis of both multiple sclerosis and an acquired psychiatric disorder.  Unfortunately, his ability to recollect many events associated with the onset of his multiple sclerosis is severely challenged and completely compromises the credibility of his assertions.

For example, the Veteran clearly cannot recall when his multiple sclerosis began and/or was diagnosed as he has variously reported the onset in "1970" (Veteran's January 2005 congressional letter), "1973" (VA Form 21-4138 received in March 2001 and VA Form 21-526 received in March 2001), in "1981" (Memorial Medical Center report dated January 1991), in "1982" (VA Form 21-526 received in December 1984 and VA Form 21-526 received in February 1985), in "1983" (Memorial Medical Center report dated February1991) and in "1989" (Memorial Medical Center report dated June 1997).

The Board notes that there is a 19 year difference among the various recollections by the Veteran which demonstrates extreme unreliability in his recollections.  Quite simply, the Veteran has not provided a reliable basis to determine which version of events is true.

The Veteran has reported that his problems were first evaluated by an Army neurologist in conjunction with a civilian employment examination just after his discharge from service, and being terminated at that time for medical problems.  See Veteran's January 2005 congressional letter.  However, this version of events conflicts with his testimony under oath averring that his problems were first detected during a physical examination at Hunter Field in 1978 or 1979.  See Transcript of November 2010 Board hearing, p. 4.

Moreover, the Veteran's testimony of working at Hunter Field in 1978 or 1979 conflicts with his prior reports that he began working at Hunter Air Field in 1985.  See VA Form 21-526 received in December 1984; VA Form 21-526 received in February 1985; VA Form 4-5655 received in May 1986; and VA Form 21-527 received in June 1986.

At one point, the Veteran claimed to have been first treated for multiple sclerosis at St. Joseph Hospital in "1973."  See VA Form 21-526 received in March 2001.  However, this allegation is contradicted by the actual records from this facility showing that he was first evaluated in June 1982.

The Veteran also asserts that his multiple sclerosis began with vision loss.  See Memorial Health University Medical Center consultation report dated April 2004; Transcript of November 2010 Board hearing, p. 3.  This history conflicts with his initial evaluation at St. Joseph's Hospital in 1982 and VA in 1984, wherein the only reported abnormality was ataxia.  The Veteran reiterated this history to a VA Compensation and Pension (C&P) examiner in May 1990 as follows:

His general health was good up until around 1981.  He applied for a job but was turned down because of muscle weakness and weightloss.  He apparently was developing symptoms of multiple sclerosis at that time but the diagnosis was not made until 1982.  In 1983 he was hospitalized at the Charleston VA Hospital for two months evaluating multiple sclerosis.

Additionally, the Board notes that the Veteran has also incorrectly reported being discharged from active service in 1979.  See VA clinical record dated May 27, 2005.

Overall, the Veteran is shown to be an extremely unreliable historian to the point that his recollections of blurry vision and disequilibrium during service, and within the seven year period following discharge from service, are deemed thoroughly untrustworthy and not credible.  

Overall, the Board assigns greater probative value and reliability to the statements made by the Veteran to the physicians at St. Josephs Hospital in 1982 and VA in 1984, which the Veteran himself placed the onset of his multiple sclerosis symptomatology to approximately 1981.  These statements were made while events were fresh in his memory and bear the indicia of reliability as they were made in the context of obtaining appropriate medical treatment.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

On the other hand, the Veteran's statements favorable to his claims are wholly unreliable and inconsistent with the documentary evidence of record.

The Board further finds no competent evidence within the record of a nexus between the Veteran's currently diagnosed multiple sclerosis, depression and major depression and his period of active service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (direct service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service).

Rather, a VA examiner in May 1990 opined that the Veteran manifested major depression as "secondary to job loss, potentially fatal illness and severe weight loss."  Similarly, a military examiner in June 1970 found no objective evidence of multiple sclerosis or an acquired psychiatric disorder upon separation from service.

In this case, the only evidence tending to support these claims consists of the allegations and personal opinions of the Veteran himself.  The Board notes that the Veteran is not shown to be trained or educated in medicine, which clearly impacts his competence to speak to medical etiology matters.  Looking at his allegations closely, the Veteran only provides vague and unreliable recollections of purported symptoms manifested in service or within the seven year period following active service which lack any specific rationale which could be used to service-connect these disabilities.  See generally Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a medical opinion must provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability).  

More importantly, the facts alleged by the Veteran to support his "opinion" have been rejected by the Board to the extent that his opinion holds no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

To the extent that the Veteran is deemed competent to speak to these matters, such statements are greatly outweighed by the medical findings of record, to include the normal clinical evaluations at the time of his separation from service and his own statements of the onset of symptomatology to examiners in 1982 and 1984.

In summary, the Board finds that both service and post-service medical records provide evidence against these claims, outweighing the Veteran's allegations and opinions.  Accordingly, the Board finds that the preponderance of the evidence is against his service connection claims for multiple sclerosis and an acquired psychiatric disorder.  38 U.S.C.A. § 5107(b).  Notably, the Veteran's theory that he manifests an acquired psychiatric disorder on a secondary basis has no legal merit as the claim of service connection for multiple sclerosis is denied.  The appeal regarding these claims, therefore, is denied.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A pre-adjudicatory RO letter dated October 2005 substantially satisfied the VCAA notice content and time requirements as it advised the Veteran of the types of evidence and/or information deemed necessary to substantiate his claims, and the relative duties on the part of the Veteran and VA in developing his claims.

Notably, this letter did not advise the Veteran of the criteria for establishing an initial disability rating and effective date of award.  However, as the claims remain denied, these issues are not implicated and no prejudice accrues to the Veteran regarding this notice deficiency.

Furthermore, as the claims have been reviewed on the merits, any discussion regarding compliance with the VCAA per the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) is not necessary.

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, VA has made all reasonable efforts to obtain all relevant, identified, and available evidence.  In this respect, the RO has obtained the Veteran's STRs and his identified VA clinical records.  The RO has received notice from both Winn Army Hospital at Fort Stewart (May 2002) and William Beaumont Army Medical Center (October 2005) that no additional medical records were in their possession.  The RO has also obtained the Veteran's private treatment records from St. Joseph's Hospital and Memorial Health University Center. 

The Board observes that VA's statutory duty to assist is not a license for a "fishing expedition."  Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  In order to receive VA assistance, a claimant must provide enough information to identify and locate existing records, including the custodian of records, the approximate time frame covered and the condition for which treatment was provided.  38 C.F.R. § 3.159(c)(3).

With respect to any further evidentiary development, as adjudicated above, the Veteran is unable to accurately recollect his prior medical history.  His allegations regarding the onset of multiple sclerosis have varied by 19 years.  The Board discussed this issue with the Veteran during the November 2010 hearing, and advised him to speak to his representative to identify any additional records which may be relevant to his claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).  In response, the Veteran has not identified any further potential custodians of treatment records with sufficient specificity to conduct any further development.  On this record, the Board finds no reasonable possibility that any further assistance to the Veteran would help to substantiate his claims.

The record also reflects that the Veteran was awarded disability benefits with the Social Security Administration in the late 1980s, which is almost 20 years following his separation from service and more than a decade after the expiration of the presumptive period for multiple sclerosis.  The private and VA clinical records of record overwhelming demonstrate that the Veteran first sought treatment for multiple sclerosis symptoms in 1982.  Notably, a Social Security determination is limited to the current state of disability.  It is not reasonable to expect that any information contained within that file, if it still exists, would contain an etiology opinion.  On this record, there is no showing that any records that may exist with the Social Security Administration, if at all, would be relevant to the issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (more fully defining VA's duty to obtain only records from the SSA "that are relevant to the veteran's claim").  

Finally, the Board notes VA has not provided the Veteran with examination or opinion for these claims.  The record contains assessments by a military examiner that the Veteran did not manifest multiple sclerosis and/or an acquired psychiatric disorder at the time of discharge from service.  The Board has further found that the credible lay and medical evidence establishes the first manifestation of multiple sclerosis in 1981, which is 11 years after service discharge and 4 years after the expiration of the seven year presumptive period.  The Board has also specifically found that neither multiple sclerosis nor an acquired psychiatric disorder symptomatology have been persistent and/or recurrent since service discharge.  Furthermore, the Board has found no evidence of record suggesting that these disorders are in any way related to service.

The Board notes that VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In this case, VA examination is not warranted because the information and evidence of record does not suggest any reasonable basis to award service connection for the claimed disorders on direct, presumptive or secondary bases.

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

New and material evidence having been presented, the claim of entitlement to service connection for multiple sclerosis is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for multiple sclerosis is denied.

The claim of entitlement to service connection for an acquired psychiatric disorder is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


